Opinion filed July 30, 2009 











 








 




Opinion filed July 30,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                  ___________
 
                                                          No. 11-09-00108-CV
                                                    __________
 
                                 JAMES ANDREW LANCE, Appellant
 
                                                             V.
 
                             DEBORAH
ELIZABETH LANCE, Appellee
 

 
                                         On
Appeal from the 231st District Court
 
                                                         
Tarrant County, Texas
 
                                            Trial
Court Cause No. 231-427331-07
 

 
                                            M
E M O R A N D U M    O P I N I O N
The
parties have filed in this court a motion to set aside the judgment and remand
the cause to the trial court for disposition pursuant to an agreement.  The
motion is granted.
The
judgment of the trial court is reversed, and the cause is remanded to the trial
court.
 
PER CURIAM
July 30, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.